Opinion issued October 7, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00799-CR
———————————
 
IN RE Wayne WRight, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Wayne Wright has filed in this Court a petition for writ of mandamus,
complaining generally that respondent*
and the district attorney are depriving him of his right to a speedy
trial.  
          
The relator has the burden of
providing this court with a record sufficient to establish his right to
mandamus relief.  Tex. R. App. P. 52.7. 
Likewise, his petition must include a statement of facts supported by
citation to competent evidence, which is included in the appendix or the
record.  Tex. R. App. P. 52.3(g), (k).
Wright has failed to comply with
these requirements.  He did not furnish
this Court with any record or include an appendix.  See
Tex. R. App. P. 52.3(k)(1)(A) (requiring
that relator include in appendix certified or sworn copy of any order
complained of or other document showing matter complained of); see also Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992).  Rather, Wright has
generally alleged that he and other people have been deprived of their rights
to speedy trials.  Wright has failed to
establish that he has met the prerequisites necessary to be entitled to
mandamus relief.  See Tex. R. App. P. 52.3,
52.7(a).  
Accordingly, we deny the petition
for writ of mandamus.  See Tex.
R. App. P. 52.8(a).
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).
 




*
          The Respondent is the Honorable
Susan Criss, Judge, 212th District Court, Galveston County.